DETAILED ACTION
Status of the Application
1. 	This office action is an Allowance in response to the filing of the response to the application filed on 03/24/2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
2.	Claims 1-17 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) the following limitations in combination with the rest of the claim: 
Regarding independent claim 1, Wada et al (US 2019/0051445 A1) was the closest prior art of record, Wada et al (US 2019/0051445 A1) discloses a coil component, however the prior art of record does not discloses the specific configuration of the claimed coil component, comprising: a magnetic body part constituted by: a first compact which is integrally formed and contains a first magnetic material and a first resin; and a second compact which is not the first compact, is integrally formed and placed on and in contact with an outside of the first compact, and contains a second magnetic material and a second resin; a coil formed by a conductive wire which comprises a metal conductor covered with an insulating film, said coil being embedded in the magnetic body part wherein the coil is in contact with the first compact and the second compact; and lead parts of the coil placed on an outside of the first compact; wherein a filling rate of the first magnetic material constituting the first compact is higher than a filling rate of the second magnetic material constituting the second compact, as currently claimed in the particular structure arrangement in combination with limitations from the rest of the claim.
The prior arts of record are not specifically directed to the applicant’s claimed arrangement, therefore, based on the complete search and consideration performed, it has been determined that the claims have been found novel and non-obvious. 
Regarding claims 2-7, which depends on claim 1, these claims are allowable for at least the same reasons given for claim 1.
Regarding independent claim 8, Wada et al (US 2019/0051445 A1) was the closest prior art of record, Wada et al (US 2019/0051445 A1) discloses a coil component, however the prior art of record does not discloses the specific configuration of the claimed method for manufacturing a coil component, comprising steps of: providing a coil formed by an insulating film and a metal conductor, as well as lead parts of the coil; forming a first compact by compression-molding at a first pressure a first composite magnetic material constituted by a mixture of first magnetic grains and a first resin; making a composite body by combining the first compact with the coil; and forming a magnetic body part including the coil by compression molding at least the composite body at a second pressure; wherein, in the step of forming the magnetic body part, the lead parts are placed on an outside of the first compact, and the magnetic body part is formed through compression molding at the second pressure which is lower than the first pressure, as currently claimed in the particular method arrangement in combination with limitations from the rest of the claim.
The prior arts of record are not specifically directed to the applicant’s claimed arrangement, therefore, based on the complete search and consideration performed, it has been determined that the claims have been found novel and non-obvious. 
Regarding claims 9-17 which depends on claim 8, these claims are allowable for at least the same reasons given for claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ryu et al (US 2016/0314889 A1) discloses a coil component, comprising: a body having a coil part disposed therein; and external electrodes connected to the coil part, wherein the body includes magnetic particles, and wherein the magnetic particles include first magnetic particles, second magnetic particles, and third magnetic particles, of which diameters differ from one another, however does not discloses the claimed structure arrangement.
Takeoka et al (US 2016/0293321 A1) discloses a coil component comprising: a magnetic body, and an internal conductor having a center axis and formed in a spiral shape, wherein; the internal conductor is embedded in the magnetic body; in a cross sectional view of a plane that includes the center axis extending in a vertical direction, the magnetic body can be divided into: a conductor region part positioned between adjacent windings of the spiral shape; a core part including the center axis and positioned on an inner side of the windings of the spiral shape, however does not discloses the claimed structure arrangement.
Ryu et al (US 2015/0028983 A1) discloses a magnetic paste composition for a chip electronic component, a chip electronic component, and a manufacturing method therof are provided. The chip electronic component is capable of being manufactured in a thin-film to allow for thinness and miniaturization thereof, thereby preventing a deterioration in efficiency thereof due to core loss even under high frequency and high current conditions. The chip electronic component exhibits high permeability, high efficiency, and a high Isat value by decreasing porosity, however does not discloses the claimed structure arrangement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO PEREZ BORROTO whose telephone number is (571)270-1714.  The examiner can normally be reached on M-F (9am-4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.				/ALFONSO PEREZ BORROTO/
Primary Examiner, Art Unit 2836